       Case 4:19-cv-00288-RH-MAF Document 26 Filed 08/06/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

ERIC BROOKS,

              Plaintiff,

v.                                      Case No.: 4:19cv288-RH-CAS

AARON BLEVINS, GLEN
FARMER, and JUSTIN HILL,

          Defendants.
___________________________/

         DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

        Defendants, AARON BLEVINS, GLEN FARMER, and JUSTIN HILL

hereby respond to Plaintiff’s Complaint, ECF No. 7, as follows:

     1. Defendants deny the allegations contained in this paragraph.

     2. Defendants deny the allegations contained in this paragraph.

     3. Defendants deny the allegations contained in this paragraph.

     4. Defendants deny the allegations contained in this paragraph.

     5. Defendants deny the allegations contained in this paragraph.

     6. Defendants deny the allegations contained in this paragraph.

     7. Defendants deny the allegations contained in this paragraph.

     8. Defendants deny the allegations contained in this paragraph.

     9. Defendants deny the allegations contained in this paragraph.
  Case 4:19-cv-00288-RH-MAF Document 26 Filed 08/06/20 Page 2 of 10




10. Defendants deny the allegations contained in this paragraph.

11. Defendants deny the allegations contained in this paragraph.

12. Defendants are without knowledge of the allegations contained in this

   paragraph, therefore, they are denied.

13. Defendants are without knowledge of the allegations contained in this

   paragraph, therefore, they are denied.

14. Defendants deny the allegations contained in this paragraph.

15. Defendants are without knowledge of the allegations contained in this

   paragraph, therefore, they are denied.

16. Defendants are without knowledge of the allegations contained in this

   paragraph, therefore, they are denied.

17. Defendants are without knowledge of the allegations contained in this

   paragraph, therefore, they are denied.

18. Defendants are without knowledge of the allegations contained in this

   paragraph, therefore, they are denied.

19. Defendants are without knowledge of the allegations contained in this

   paragraph, therefore, they are denied.

          False Arrest Claim Against Defendant Aaron Blevins

20. This count has been dismissed. Nevertheless, Defendant Blevins denies the

   allegations contained in this paragraph.


                                      2
  Case 4:19-cv-00288-RH-MAF Document 26 Filed 08/06/20 Page 3 of 10




21. This count has been dismissed. Nevertheless, Defendant Blevins denies the

   allegations contained in this paragraph.

22. This count has been dismissed. Nevertheless, Defendant Blevins denies the

   allegations contained in this paragraph.

23. This count has been dismissed. Nevertheless, Defendant Blevins denies the

   allegations contained in this paragraph.

24. This count has been dismissed. Nevertheless, Defendant Blevins denies the

   allegations contained in this paragraph.

25. This count has been dismissed. Nevertheless, Defendant Blevins denies the

   allegations contained in this paragraph.

26. This count has been dismissed. Nevertheless, Defendant Blevins denies the

   allegations contained in this paragraph.

27. This count has been dismissed. Nevertheless, Defendant Blevins denies the

   allegations contained in this paragraph.

          False Arrest Claim Against Defendant Glen Farmer

28. This count has been dismissed. Nevertheless, Defendant Farmer denies the

   allegations contained in this paragraph.

29. This count has been dismissed. Nevertheless, Defendant Farmer denies the

   allegations contained in this paragraph.




                                      3
  Case 4:19-cv-00288-RH-MAF Document 26 Filed 08/06/20 Page 4 of 10




30. This count has been dismissed. Nevertheless, Defendant Farmer denies the

   allegations contained in this paragraph.

31. This count has been dismissed. Nevertheless, Defendant Farmer denies the

   allegations contained in this paragraph.

32. This count has been dismissed. Nevertheless, Defendant Farmer denies the

   allegations contained in this paragraph.

33. This count has been dismissed. Nevertheless, Defendant Farmer denies the

   allegations contained in this paragraph.

34. This count has been dismissed. Nevertheless, Defendant Farmer denies the

   allegations contained in this paragraph.

35. This count has been dismissed. Nevertheless, Defendant Farmer denies the

   allegations contained in this paragraph.

            False Arrest Claim Against Defendant Justin Hill

36. This count has been dismissed. Nevertheless, Defendant Hill denies the

   allegations contained in this paragraph.

37. This count has been dismissed. Nevertheless, Defendant Hill denies the

   allegations contained in this paragraph.

38. This count has been dismissed. Nevertheless, Defendant Hill denies the

   allegations contained in this paragraph.




                                      4
  Case 4:19-cv-00288-RH-MAF Document 26 Filed 08/06/20 Page 5 of 10




39. This count has been dismissed. Nevertheless, Defendant Hill denies the

   allegations contained in this paragraph.

40. This count has been dismissed. Nevertheless, Defendant Hill denies the

   allegations contained in this paragraph.

41. This count has been dismissed. Nevertheless, Defendant Hill denies the

   allegations contained in this paragraph.

            Excessive Force Against Defendant Aaron Blevins

42. Defendant Blevins denies the allegations contained in this paragraph.

43. Defendant Blevins denies the allegations contained in this paragraph.

44. Defendant Blevins denies the allegations contained in this paragraph.

45. Defendant Blevins denies the allegations contained in this paragraph.

            Excessive Force Against Defendant Glen Farmer

46. Defendant Farmer denies the allegations contained in this paragraph.

47. Defendant Farmer denies the allegations contained in this paragraph.

48. Defendant Farmer denies the allegations contained in this paragraph.

49. Defendant Farmer denies the allegations contained in this paragraph.

               Excessive Force Against Defendant Justin Hill

50. Defendant Hill denies the allegations contained in this paragraph.

51. Defendant Hill denies the allegations contained in this paragraph.

52. Defendant Hill denies the allegations contained in this paragraph.


                                      5
     Case 4:19-cv-00288-RH-MAF Document 26 Filed 08/06/20 Page 6 of 10




   53. Defendant Hill denies the allegations contained in this paragraph.

           Denial of Medical Care Against Defendant Aaron Blevins

   54. Defendant Blevins denies the allegations contained in this paragraph.

   55. Defendant Blevins denies the allegations contained in this paragraph.

   56. Defendant Blevins denies the allegations contained in this paragraph.

   57. Defendant Blevins denies the allegations contained in this paragraph.

   58. Defendant Blevins denies the allegations contained in this paragraph.

   59. Defendant Blevins denies the allegations contained in this paragraph.

   60. Defendant Blevins denies the allegations contained in this paragraph.

   61. Defendant Blevins denies the allegations contained in this paragraph.

             Denial of Medical Care Against Defendant Justin Hill

   62. Defendant Hill denies the allegations contained in this paragraph.

   63. Defendant Blevins denies the allegations contained in this paragraph.

   64. Defendant Blevins denies the allegations contained in this paragraph.

   65. Defendant Blevins denies the allegations contained in this paragraph.

                                Statement of Claim

   66. Defendants deny the allegations contained in this paragraph.

                  DENIAL OF PRAYER FOR RELIEF (III.A-D)

   Defendants deny they violated any law and deny that Plaintiff is entitled to any

relief or that Defendants are liable to Plaintiff in any sum or in any manner.


                                          6
  Case 4:19-cv-00288-RH-MAF Document 26 Filed 08/06/20 Page 7 of 10




               DEFENSES & AFFIRMATIVE DEFENSES

1. Plaintiff has failed to state a claim upon which relief may be

   granted.

2. Some or all of Plaintiff’s claims are barred by the doctrine of sovereign

   immunity.

3. Some or all of Plaintiff’s claims are barred by the doctrine of qualified

   immunity.

4. Any and all actions taken by law enforcement officers, including but not

   limited to Officers Blevins, Farmer, and Hill, in detaining, arresting, and/or

   prosecuting the Plaintiff were undertaken in good faith, without malice, and

   based on facts and the totality of the circumstances observed by Officers

   Blevins, Farmer, and Hill.

5. Any and all actions taken by law enforcement officers, including but not

   limited to Officers Blevins, Farmer, and Hill, in detaining and arresting

   Plaintiff were based on actual probable cause.

6. The proximate cause of any injury to the plaintiff because of circumstances

   and events leading to the alleged injuries were not foreseeable to Officers

   Blevins, Farmer, and Hill, were consequences of the conduct of the plaintiff,

   and were too remote in time and place from the conduct of Officers Blevins,

   Farmer, and Hill.


                                      7
  Case 4:19-cv-00288-RH-MAF Document 26 Filed 08/06/20 Page 8 of 10




7. Plaintiff has failed to mitigate his damages, if any.

8. Any and all damages allegedly sustained by the Plaintiff, if any, were caused

   by the actions of the Plaintiff.

9. Officers Blevins, Farmer, and Hill are entitled to the presumption of good

   faith in their use of force in making the lawful arrest of Plaintiff and can only

   be liable for damages where the force used is clearly excessive.

10. Officers Blevins, Farmer, and Hill had the legal privilege to use the force they

   employed as it was both reasonable and necessary under the circumstances to

   carry out plaintiff’s lawful arrest, to overcome plaintiff’s resistance and

   because he reasonably believed the force used was necessary to defend

   himself from bodily harm.

11.The City is entitled to the protections imposed by section 768.28, Florida

   Statutes, including but not limited to the pre-suit notice requirements, caps on

   damages, and the prohibition on the recovery of prejudgment interest.

12.Plaintiff’s claims or factual allegations are barred in whole or in part by the

   favorable-termination requirement outlined in Heck v. Humphrey and its

   progeny.

13. Defendants Blevins, Farmer, and Hill were not deliberately indifferent to a

   serious medical need of Plaintiff, assuming he suffered from one, nor did any

   alleged delay in treatment cause any damages to Plaintiff.


                                       8
     Case 4:19-cv-00288-RH-MAF Document 26 Filed 08/06/20 Page 9 of 10




   14.Plaintiff’s alleged damages should be reduced or set-off by any amounts paid

      to, received by, or to be received in the future from, any third party, collateral

      source, or any other sources permitted by Florida Statutes or applicable law.

      WHEREFORE, having fully answered Plaintiff’s Complaint and having set

forth the above affirmative defenses, Defendants Aaron Blevins, Glen Charles

Farmer, and Justin Hill respectfully request that Plaintiff’s Complaint be dismissed

in its entirety and/or that judgment be entered against Plaintiff and for Defendants

and that Defendants be awarded their costs in defending this action, including

reasonable attorney’s fees and costs as allowable by law.

      Respectfully submitted on August 6, 2020.

                                        s/Hannah D. Monroe
                                        Hannah D. Monroe
                                        Florida Bar Number: 102762
                                        Assistant City Attorney
                                        City Attorney’s Office
                                        300 South Adams Street, Box A-5
                                        Tallahassee, FL 32301
                                        Phone: (850) 891-8554
                                        Fax: (850) 891-8973
                                        Hannah.Monroe@talgov.com
                                        Attorney for Defendants
                                        Aaron Blevins, Glen Farmer, and Justin Hill




                                          9
     Case 4:19-cv-00288-RH-MAF Document 26 Filed 08/06/20 Page 10 of 10




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing document has been

furnished via the court’s E-filing portal and U.S. mail on this 6th day of August, 2020

to the following:

             Eric K. Brooks
             Inmate No.: 582151
             Tomoka Correctional Institution
             3950 Tiger Bay Road
             Daytona Beach, Florida 32124


                                               s/Hannah D. Monroe
                                               Hannah D. Monroe




                                          10
